Exhibit 10.2

 

 

UTSTARCOM, INC.

 

COMMON STOCK PURCHASE AGREEMENT

 

February 1, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Definitions

1

 

 

 

2.

Purchase and Sale of the Purchase Shares

6

 

 

 

 

2.1

Purchase and Sale

6

 

2.2

Closing

6

 

2.3

Deliveries

6

 

 

 

 

3.

Representations and Warranties of the Company

6

 

 

 

 

3.1

Organization; Good Standing; Qualification

7

 

3.2

Capitalization

7

 

3.3

Authorization; Non-Contravention

8

 

3.4

SEC Filings; Financial Statements; Internal Controls

8

 

3.5

Governmental Consents

10

 

3.6

Brokers or Finders

10

 

3.7

Nasdaq

10

 

3.8

Valid Issuance of the Purchase Shares

10

 

3.9

Offering

10

 

3.10

No Material Adverse Effect

11

 

3.11

Intellectual Property

11

 

3.12

Compliance; Permits

11

 

3.13

Litigation

12

 

3.14

Ownership of Assets

12

 

 

 

 

4.

Representations, Warranties and Covenants of the Purchasers

12

 

 

 

 

4.1

Authorization

12

 

4.2

Purchase Entirely for Own Account

12

 

4.3

Receipt of Information

13

 

4.4

Accredited Investor

13

 

4.5

Investment Experience

13

 

4.6

Rule 144

13

 

4.7

Reliance on Purchaser’s Representations

13

 

4.8

Legends

14

 

4.9

Investment Representations, Warranties and Covenants by Non-U.S. Persons

15

 

4.10

Governmental Consents

17

 

4.11

Financing

17

 

4.12

No Other Representations and Warranties

18

 

 

 

 

5.

Conditions Precedent to Closing

18

 

 

 

 

 

5.1

Conditions to the Obligation of the Purchasers to Consummate the Closing

18

 

5.2

Conditions to the Obligation of the Company to Consummate the Closing

19

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.

Miscellaneous Provisions

19

 

 

 

 

 

6.1

Public Statements or Releases

19

 

6.2

Further Assurances; Exclusivity and Superior Offer; Covenants

20

 

6.3

Rights Cumulative

22

 

6.4

Notices

23

 

6.5

Captions

23

 

6.6

Severability

23

 

6.7

Governing Law; Arbitration; Injunctive Relief

24

 

6.8

Amendment

24

 

6.9

Expenses

24

 

6.10

Assignment

24

 

6.11

Survival

25

 

6.12

Entire Agreement

25

 

6.13

Counterparts; Reproductions

25

 

6.14

Termination

25

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 4.10

—

PRC Approvals

Schedule A

—

Schedule of Purchasers

 

Exhibits

 

Exhibit A

—

Stockholders Rights Agreement

 

iii

--------------------------------------------------------------------------------


 

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of February 1,
2010 by and among UTStarcom, Inc., a Delaware corporation (the “Company”), and
the purchasers listed on Schedule A hereto (the “Schedule of Purchasers”), each
of which is herein referred to as a “Purchaser” and collectively, the
“Purchasers.”

 

WHEREAS, the parties desire that the Purchasers make an equity investment in the
Company pursuant to the terms and conditions of this Agreement;

 

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement (i) in reliance upon the exemption from securities registration
afforded by the rules and regulations as promulgated by the SEC (as defined
below) under Section 4(2) of the Securities Act (as defined below), or
(ii) pursuant to Regulation S promulgated under the Securities Act (“Regulation
S”); and

 

WHEREAS, the shares of Common Stock (as defined below) issued to the Purchasers
pursuant to this Agreement shall have the registration and other rights as
evidenced by the Stockholders Rights Agreement in the form attached hereto as
Exhibit A, dated as of the date hereof and entered into among the Company and
the Purchasers (the “Stockholders Rights Agreement”).

 

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.             Definitions.

 

1.1           As used in this Agreement, the following terms shall have the
following respective meanings:

 


(A)           “CFIUS” SHALL MEAN THE COMMITTEE ON FOREIGN INVESTMENT IN THE
UNITED STATES.


 


(B)           “COMMON STOCK” SHALL MEAN THE COMMON STOCK OF THE COMPANY, PAR
VALUE US$0.00125 PER SHARE.


 


(C)           “COMPANY INTELLECTUAL PROPERTY” SHALL MEAN ALL OF THE INTELLECTUAL
PROPERTY OWNED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(D)           “COMPANY INTELLECTUAL PROPERTY AGREEMENTS” SHALL MEAN THE
CONTRACTS IN EFFECT AS OF THE DATE OF THIS AGREEMENT: (I) UNDER WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS GRANTED A RIGHT TO ANY THIRD PARTY’S
INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE OPERATION OF THE COMPANY’S
BUSINESS AS A WHOLE, OTHER THAN LICENSES AND RELATED SERVICES AGREEMENTS FOR
COMMERCIALLY AVAILABLE TECHNOLOGY OR INTELLECTUAL PROPERTY, OR (II) UNDER WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS LICENSED TO THIRD PARTIES RIGHTS
UNDER ANY MATERIAL COMPANY INTELLECTUAL PROPERTY, OTHER THAN CUSTOMER, DEVELOPER
AND RESELLER LICENSES AND OTHER AGREEMENTS ENTERED INTO IN

 

--------------------------------------------------------------------------------


 


THE ORDINARY COURSE OF BUSINESS OR IN CONNECTION WITH THE SALE OR LICENSING OF
COMPANY PRODUCTS OR SERVICES.


 


(E)           “COMPANY OPTIONS” SHALL MEAN OPTIONS TO PURCHASE COMMON STOCK
UNDER ANY OF THE COMPANY OPTIONS PLANS.


 


(F)            “COMPANY PURCHASE PLAN” SHALL MEAN THE COMPANY EMPLOYEE STOCK
PURCHASE PLAN.


 


(G)           “COMPANY RESTRICTED STOCK UNIT” SHALL MEAN RESTRICTED STOCK UNITS,
PERFORMANCE UNITS, PERFORMANCE SHARES AND RESTRICTED SHARES OF COMMON STOCK
UNDER ANY OF THE COMPANY OPTION PLANS.


 


(H)           “COMPANY STOCK OPTION PLAN” SHALL MEAN EACH STOCK OPTION PLAN,
STOCK AWARD PLAN, STOCK APPRECIATION RIGHT PLAN, PHANTOM STOCK PLAN, STOCK
OPTION, OTHER EQUITY OR EQUITY-BASED COMPENSATION PLAN, EQUITY OR OTHER EQUITY
BASED AWARD TO ANY EMPLOYEE, WHETHER PAYABLE IN CASH, SHARES OR OTHERWISE, (TO
THE EXTENT NOT ISSUED PURSUANT TO ANY OF THE FOREGOING PLANS) OR OTHER PLAN OR
CONTRACT OF ANY NATURE WITH ANY EMPLOYEE PURSUANT TO WHICH ANY STOCK, OPTION,
WARRANT OR OTHER RIGHT TO PURCHASE OR ACQUIRE CAPITAL STOCK OF THE COMPANY OR
RIGHT TO PAYMENT BASED ON THE VALUE OF COMPANY CAPITAL STOCK HAS BEEN GRANTED OR
OTHERWISE ISSUED, BUT, IN ANY CASE EXCLUDING THE COMPANY PURCHASE PLANS.


 


(I)            “EXCHANGE ACT” SHALL MEAN THE U.S. SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.


 


(J)            “GAAP” SHALL MEAN UNITED STATES GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES.


 


(K)           “GOVERNMENTAL ENTITY” SHALL MEAN ANY NATIONAL, PROVINCIAL, STATE,
MUNICIPAL, LOCAL GOVERNMENT, ANY INSTRUMENTALITY, SUBDIVISION, COURT,
ADMINISTRATIVE AGENCY OR COMMISSION OR OTHER GOVERNMENTAL AUTHORITY OR
INSTRUMENTALITY, OR ANY QUASI-GOVERNMENTAL OR PRIVATE BODY EXERCISING ANY
REGULATORY, TAXING, IMPORTING OR OTHER GOVERNMENTAL OR QUASI-GOVERNMENTAL
AUTHORITY.


 


(L)            “INTELLECTUAL PROPERTY” SHALL MEAN THE RIGHTS ASSOCIATED WITH OR
ARISING UNDER ANY OF THE FOLLOWING ANYWHERE IN THE WORLD: (I) PATENTS AND
APPLICATIONS THEREFOR; (II) COPYRIGHTS, COPYRIGHTS REGISTRATIONS AND
APPLICATIONS THEREFOR, AND ALL OTHER RIGHTS CORRESPONDING RIGHTS IN WORKS OF
AUTHORSHIP, HOWEVER DENOMINATED; (III) RIGHTS IN INDUSTRIAL DESIGNS AND ANY
REGISTRATIONS AND APPLICATIONS THEREFOR; (IV) TRADEMARK RIGHTS AND CORRESPONDING
RIGHTS IN TRADE NAMES, LOGOS AND SERVICE MARKS, TRADEMARK OR SERVICE MARK, AND
REGISTRATIONS AND APPLICATIONS THEREFOR; (V) TRADE SECRETS RIGHTS AND
CORRESPONDING RIGHTS IN CONFIDENTIAL BUSINESS AND TECHNICAL INFORMATION AND
KNOW-HOW (“TRADE SECRETS”); AND (VI) ANY SIMILAR OR EQUIVALENT RIGHTS TO ANY OF
THE FOREGOING ANYWHERE IN THE WORLD (AS APPLICABLE).


 


(M)          “KNOWLEDGE” SHALL MEAN, WITH RESPECT TO A PARTY HERETO, WITH
RESPECT TO ANY MATTER IN QUESTION, THAT ANY OF THE CHIEF EXECUTIVE OFFICER,
CHIEF FINANCIAL OFFICER OR GENERAL

 

2

--------------------------------------------------------------------------------


 


COUNSEL OF SUCH PARTY, HAS ACTUAL KNOWLEDGE (AND NOT CONSTRUCTIVE OR IMPUTED
KNOWLEDGE) OF SUCH MATTER.


 


(N)           “LEGAL REQUIREMENTS” SHALL MEAN ANY NATIONAL, PROVINCIAL, STATE,
MUNICIPAL, LOCAL OR OTHER LAW, STATUTE, CONSTITUTION, PRINCIPLE OF COMMON LAW,
RESOLUTION, ORDINANCE, CODE, ORDER, EDICT, DECREE, RULE, REGULATION, RULING OR
REQUIREMENT ISSUED, ENACTED, ADOPTED, PROMULGATED, IMPLEMENTED OR OTHERWISE PUT
INTO EFFECT BY OR UNDER THE AUTHORITY OF ANY GOVERNMENTAL ENTITY.


 


(O)           “LIEN” SHALL MEAN ANY PLEDGE, CLAIM, LIEN, CHARGE, ENCUMBRANCE,
OPTION AND SECURITY INTEREST OF ANY KIND OR NATURE WHATSOEVER.


 


(P)           “MATERIAL ADVERSE EFFECT” SHALL MEAN, WHEN USED IN CONNECTION WITH
AN ENTITY, ANY CHANGE, EVENT, VIOLATION, INACCURACY, CIRCUMSTANCE OR EFFECT (ANY
SUCH ITEM, AN “EFFECT”), THAT IS MATERIALLY ADVERSE TO THE BUSINESS, ASSETS,
FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF SUCH ENTITY TAKEN AS A WHOLE
WITH ITS SUBSIDIARIES; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY OF THE
FOLLOWING, ALONE OR IN COMBINATION, BE DEEMED TO CONSTITUTE, NOR SHALL ANY OF
THE FOLLOWING BE TAKEN INTO ACCOUNT IN DETERMINING WHETHER THERE HAS BEEN, A
MATERIAL ADVERSE EFFECT ON ANY ENTITY:


 

(I)         ANY EFFECT RESULTING FROM COMPLIANCE WITH THE TERMS AND CONDITIONS
OF THIS AGREEMENT;

 

(II)        ANY CHANGE IN SUCH ENTITY’S STOCK PRICE OR TRADING VOLUME;

 

(III)       ANY EFFECT RESULTING FROM ANY FAILURE TO MEET ANY PUBLISHED ANALYST
ESTIMATES OR EXPECTATIONS OF REVENUE, EARNINGS OR OTHER FINANCIAL PERFORMANCE OR
RESULTS OF OPERATIONS FOR ANY PERIOD, IN AND OF ITSELF, OR ANY FAILURE TO MEET
INTERNAL BUDGETS, PLANS OR FORECASTS OF ITS REVENUES, EARNINGS OR OTHER
FINANCIAL PERFORMANCE OR RESULTS OF OPERATIONS, IN AND OF ITSELF (IT BEING
UNDERSTOOD THAT THE FACTS OR OCCURRENCES GIVING RISE OR CONTRIBUTING TO SUCH
FAILURE THAT ARE NOT OTHERWISE EXCLUDED FROM THE DEFINITION OF A MATERIAL
ADVERSE EFFECT MAY BE DEEMED TO CONSTITUTE, OR BE TAKEN INTO ACCOUNT IN
DETERMINING WHETHER THERE HAS BEEN, IS OR WOULD BE A MATERIAL ADVERSE EFFECT);

 

(IV)       ANY EFFECT THAT RESULTS FROM CHANGES AFFECTING ANY OF THE INDUSTRIES
IN WHICH SUCH ENTITY OPERATES GENERALLY OR THE ECONOMIES OF THE UNITED STATES OR
THE PRC, OR ANY OTHER REGION IN THE WORLD (ONLY TO THE EXTENT SUCH EFFECT DOES
NOT HAVE A SUBSTANTIALLY DISPROPORTIONATE IMPACT ON THE ENTITY RELATIVE TO OTHER
COMPANIES OF COMPARABLE SIZE OR LARGER OPERATING IN THE SAME INDUSTRIES AND
GEOGRAPHIES IN WHICH THE ENTITY OPERATES);

 

(V)        ANY EFFECT THAT RESULTS FROM CHANGES IN POLITICAL CONDITIONS IN THE
UNITED STATES OR THE PRC, OR ANY OTHER REGION IN THE WORLD (ONLY TO THE EXTENT
SUCH EFFECT DOES NOT HAVE A SUBSTANTIALLY DISPROPORTIONATE IMPACT ON THE ENTITY
RELATIVE TO OTHER COMPANIES OF COMPARABLE SIZE OR LARGER OPERATING IN THE SAME
INDUSTRIES AND GEOGRAPHIES IN THE WORLD);

 

(VI)       ANY EFFECT THAT RESULTS FROM AN ACT OF WAR, SABOTAGE OR TERRORISM
(INCLUDING ANY ESCALATION OR GENERAL WORSENING OF ANY SUCH ACTS OF WAR, SABOTAGE
OR TERRORISM) IN THE

 

3

--------------------------------------------------------------------------------


 

UNITED STATES OR THE PRC, OR ANY OTHER REGION IN THE WORLD (ONLY TO THE EXTENT
SUCH EFFECT DOES NOT HAVE A SUBSTANTIALLY DISPROPORTIONATE IMPACT ON THE ENTITY
RELATIVE TO OTHER COMPANIES OF COMPARABLE SIZE OR LARGER OPERATING IN THE SAME
INDUSTRIES AND GEOGRAPHIES IN THE WORLD);

 

(VII)      ANY EFFECT THAT RESULTS FROM AN EARTHQUAKE, HURRICANE, TSUNAMI,
TORNADO, FLOOD, MUDSLIDE, WILD FIRE OR OTHER NATURAL DISASTER, WEATHER CONDITION
OR OTHER FORCE MAJEURE EVENT IN THE UNITED STATES OR THE PRC, OR ANY OTHER
REGION IN THE WORLD (ONLY TO THE EXTENT SUCH EFFECT DOES NOT HAVE A
SUBSTANTIALLY DISPROPORTIONATE IMPACT ON THE ENTITY RELATIVE TO OTHER COMPANIES
OF COMPARABLE SIZE OR LARGER OPERATING IN THE SAME INDUSTRIES AND GEOGRAPHIES IN
THE WORLD);

 

(VIII)     ANY EFFECT THAT RESULTS FROM CHANGES AFFECTING GENERAL WORLDWIDE
ECONOMIC OR CAPITAL MARKET CONDITIONS;

 

(IX)       THE AVAILABILITY OR COST OF EQUITY, DEBT OR OTHER FINANCING;

 

(X)        ANY EFFECT RELATED TO THE ANNOUNCEMENT OR PENDENCY OF THIS AGREEMENT
AND ACTIONS ANNOUNCED CONCURRENT WITH THE ANNOUNCEMENT OF THIS AGREEMENT,
INCLUDING (A) ACTIONS BY COMPETITORS, (B) ACTIONS TAKEN BY OR LOSSES OF
EXECUTIVES, EMPLOYEES, CUSTOMER AND SUPPLIERS, (C) DELAYS OR CANCELLATIONS OF
ORDERS FOR PRODUCTS OR SERVICES, OR (D) ANY LITIGATION;

 

(XI)       ANY EFFECT ARISING OUT OF OR RELATED TO ANY LEGAL CLAIMS OR OTHER
PROCEEDINGS MADE BY ANY OF THE COMPANY’S STOCKHOLDERS ARISING OUT OF OR RELATED
TO THIS AGREEMENT;

 

(XII)      ANY ACTION REQUIRED TO BE TAKEN UNDER APPLICABLE LEGAL REQUIREMENTS;

 

(XIII)     ANY CHANGES IN APPLICABLE LEGAL REQUIREMENTS OR IN GAAP (OR IN THE
INTERPRETATIONS THEREOF); OR

 

(XIV)     ANY MATTERS EXPRESSLY SET FORTH IN THE DISCLOSURE SCHEDULE.

 


(Q)           “MOFCOM” SHALL MEAN THE MINISTRY OF COMMERCE OF THE PRC.


 


(R)            “NASDAQ” SHALL MEAN THE NASDAQ GLOBAL SELECT MARKET.


 


(S)           “NDRC” SHALL MEAN THE NATIONAL DEVELOPMENT AND REFORM COMMISSION
OF THE PRC.


 


(T)            “PERMITS” SHALL MEAN ALL PERMITS, LICENSES, VARIANCES,
EXEMPTIONS, ORDERS AND APPROVALS FROM GOVERNMENTAL ENTITIES.


 


(U)           “PERMITTED LIENS” SHALL MEAN (I) STATUTORY LIENS FOR TAXES THAT
ARE NOT YET DUE AND PAYABLE, (II) STATUTORY LIENS TO SECURE OBLIGATIONS TO
LANDLORDS, LESSORS OR RENTERS UNDER LEASES OR RENTAL AGREEMENTS, (III) DEPOSITS
OR PLEDGES MADE IN CONNECTION WITH, OR TO SECURE PAYMENT OF, WORKERS’
COMPENSATION, UNEMPLOYMENT INSURANCE OR SIMILAR PROGRAMS MANDATED BY APPLICABLE
LAW, (IV) STATUTORY LIENS IN FAVOR OF CARRIERS, WAREHOUSEMEN, MECHANICS AND
MATERIALMEN, TO SECURE CLAIMS FOR LABOR, MATERIALS OR SUPPLIES AND OTHER LIKE
LIENS, (V) LIENS IN THE ORDINARY COURSE OF

 

4

--------------------------------------------------------------------------------


 


BUSINESS, AND (VI) LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS
A MATTER OF AN APPLICABLE LEGAL REQUIREMENT TO SECURE PAYMENTS OF CUSTOMS DUTIES
IN CONNECTION WITH THE IMPORTATION OF GOODS.


 


(V)           “PERSON” SHALL MEAN ANY INDIVIDUAL, CORPORATION (INCLUDING ANY
NON-PROFIT CORPORATION), GENERAL PARTNERSHIP, LIMITED PARTNERSHIP, LIMITED
LIABILITY PARTNERSHIP, JOINT VENTURE, ESTATE, TRUST, COMPANY (INCLUDING ANY
LIMITED LIABILITY COMPANY OR JOINT STOCK COMPANY), FIRM OR OTHER ENTERPRISE,
ASSOCIATION, ORGANIZATION, ENTITY OR GOVERNMENTAL ENTITY.


 


(W)          “PRC” SHALL MEAN THE PEOPLE’S REPUBLIC OF CHINA.


 


(X)            “SAFE” SHALL MEAN THE STATE ADMINISTRATION OF FOREIGN EXCHANGE OF
THE PRC.


 


(Y)           “SEC” SHALL MEAN THE U.S. SECURITIES AND EXCHANGE COMMISSION.


 


(Z)            “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS
AMENDED.


 


(AA)         “SUBSIDIARIES” SHALL MEAN, WHEN USED WITH RESPECT TO ANY PARTY, ANY
CORPORATION OR OTHER ORGANIZATION, WHETHER INCORPORATED OR UNINCORPORATED, AT
LEAST A MAJORITY OF THE SECURITIES OR OTHER INTERESTS OF WHICH HAVING BY THEIR
TERMS ORDINARY VOTING POWER TO ELECT A MAJORITY OF THE BOARD OF DIRECTORS OR
OTHERS PERFORMING SIMILAR FUNCTIONS WITH RESPECT TO SUCH CORPORATION OR OTHER
ORGANIZATION IS DIRECTLY OR INDIRECTLY OWNED OR CONTROLLED BY SUCH PARTY OR BY
ANY ONE OR MORE OF ITS SUBSIDIARIES, OR BY SUCH PARTY AND ONE OR MORE OF ITS
SUBSIDIARIES.


 

1.2           The following capitalized terms shall have the respective meanings
ascribed thereto in the respective sections of this Agreement set forth opposite
each of the capitalized terms below:

 

Term

 

Section where Defined

 

 

 

Accredited Investor

 

4.4

Acquisition Proposal

 

6.2(b)(ii)

Agreement

 

Preamble

BEIID SPA

 

3.2(c)

Board

 

3.4(c)

Closing

 

2.2

Commitment Letter

 

4.11(a)

Company

 

Preamble

Company Balance Sheet

 

3.4(b)

Company Financials

 

3.4(b)

Company Permits

 

3.12(b)

Company SEC Reports

 

3.4(a)

correspondence

 

6.4(a)

Disclosure Schedule

 

3

Exchange Act

 

6.2(b)(i)

Financing

 

4.11(a)

 

5

--------------------------------------------------------------------------------


 

Term

 

Section where Defined

 

 

 

Irreparable Breach

 

6.7(c)

Non-U.S. Person

 

4.9(d)

PRC Approvals

 

4.10

Preferred Stock

 

3.2(a)

Purchase Shares

 

2.1

Purchaser

 

Preamble

Purchasers

 

Preamble

Ram Max Parent

 

4.11(a)

Ram Max Purchaser

 

4.11(a)

Regulation S

 

Recitals

Restricted Period

 

4.9(b)(iv)

Schedule of Purchasers

 

Preamble

Stockholders Rights Agreement

 

Recitals

Superior Offer

 

6.2(b)(ii)(3)

Trade Secrets

 

1(l)

U.S. Person

 

4.9(c)

United States

 

4.9(c)

 

2.             Purchase and Sale of the Purchase Shares.

 

2.1           Purchase and Sale.  At the Closing, the Company hereby agrees to
sell to the Purchasers, and the Purchasers hereby agree to purchase, for a
purchase price of US$2.20 per share, shares of Common Stock in the amounts
listed on the Schedule of Purchasers (the “Purchase Shares”).

 

2.2           Closing.  As soon as practicable following satisfaction or waiver
(to the extent permitted hereunder) of all the conditions precedent set forth in
Section 5.1 and Section 5.2 below (other than those conditions that by their
terms are to be satisfied at the Closing, but subject to the satisfaction or
waiver (to the extent permitted hereunder) of such conditions), at the closing
(the “Closing”), the Company shall issue and sell the Purchase Shares to the
Purchasers as indicated on the Schedule of Purchasers.  The Closing shall take
place remotely through the exchange of signature pages and documents
electronically or by facsimile.

 

2.3           Deliveries.  At the Closing, each Purchaser shall pay to the
Company the purchase price for the Purchase Shares it is purchasing as indicated
in the Schedule of Purchasers.  Such payments shall be made by wire transfer of
U.S Dollars to a bank account of the Company in accordance with the Company’s
wire instructions.  The Company shall, at the Closing, issue and deliver to each
Purchaser a certificate representing the Purchased Shares being purchased by
such Purchaser at the Closing, as set forth opposite such Purchaser’s name in
the Schedule of Purchasers, registered in the name of such Purchaser.

 

3.             Representations and Warranties of the Company.  Except as set
forth in (i) the Company SEC Reports (excluding disclosures of non-specific
risks faced by the Company included in any forward-looking statement,
disclaimer, risk factor disclosure or other similarly non-specific statements
that are similarly predictive or forward-looking in nature; provided, however
that (1) any

 

6

--------------------------------------------------------------------------------


 

historical facts related to the Company and (2) any specific exposure or effect
faced by the Company emanating from specifically disclosed facts contained
within any such disclosure shall be deemed disclosed for purposes of the
representations and warranties set forth in this Section 3), and (ii) in the
Disclosure Schedule delivered in connection with this Agreement (the “Disclosure
Schedule”), which qualify the following representations and warranties in their
entirety, the Company hereby represents and warrants to the Purchasers as
follows:

 

3.1           Organization; Good Standing; Qualification.  The Company and each
of its Subsidiaries is a corporation or other organization duly organized,
validly existing and in good standing (when such concept is applicable) under
the laws of the jurisdiction of its incorporation or organization, has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.  The Company is duly qualified and
in good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary, other than in such jurisdictions where the failure to be so qualified
and in good standing, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on the Company.

 

3.2           Capitalization.

 


(A)           CAPITAL STOCK.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
CONSISTS OF 750,000,000 SHARES OF COMMON STOCK AND 5,000,000 SHARES OF PREFERRED
STOCK, PAR VALUE $0.00125 PER SHARE (“PREFERRED STOCK”).  AT THE CLOSE OF
BUSINESS ON DECEMBER 31, 2009: (I) 130,094,989 SHARES OF COMMON STOCK WERE
ISSUED AND OUTSTANDING; (II) NO SHARES OF COMMON STOCK WERE ISSUED AND HELD BY
THE COMPANY IN ITS TREASURY; AND (III) NO SHARES OF PREFERRED STOCK WERE ISSUED
AND OUTSTANDING.  ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF COMPANY ARE
DULY AUTHORIZED AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND NOT SUBJECT
TO ANY PREEMPTIVE RIGHTS.


 


(B)           STOCK OPTIONS; RESTRICTED STOCK UNITS.  AS OF THE CLOSE OF
BUSINESS ON DECEMBER 31, 2009: (I) 9,779,242 SHARES OF COMMON STOCK ARE SUBJECT
TO ISSUANCE OR HAVE BEEN ISSUED AND SUBJECT TO RELEASE PURSUANT TO COMPANY
OPTIONS AND COMPANY RESTRICTED STOCK UNITS; AND (II) 906,440 SHARES OF COMMON
STOCK ARE RESERVED FOR FUTURE ISSUANCE UNDER THE COMPANY PURCHASE PLAN.  ALL
SHARES OF COMMON STOCK SUBJECT TO ISSUANCE UNDER THE COMPANY STOCK OPTION PLANS
AND THE COMPANY PURCHASE PLAN, UPON ISSUANCE ON THE TERMS AND CONDITIONS
SPECIFIED IN THE INSTRUMENTS PURSUANT TO WHICH THEY ARE ISSUABLE, WOULD BE DULY
AUTHORIZED AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.  EXCEPT FOR
OUTSTANDING COMPANY OPTIONS AND COMPANY RESTRICTED STOCK UNITS, THERE ARE NO
OUTSTANDING OR AUTHORIZED STOCK APPRECIATION, PHANTOM STOCK, PROFIT
PARTICIPATION OR OTHER SIMILAR RIGHTS WITH RESPECT TO COMPANY.


 


(C)           OTHER SECURITIES.  EXCEPT AS OTHERWISE SET FORTH IN THIS
SECTION 3.2 AND PURSUANT TO A COMMON STOCK PURCHASE AGREEMENT BETWEEN THE
COMPANY AND BEIJING E-TOWN INTERNATIONAL INVESTMENT AND DEVELOPMENT CO., LTD.
DATED AS OF THE DATE HEREOF (THE “BEIID SPA”), AS OF DECEMBER 31, 2009, THERE
ARE NO SECURITIES, OPTIONS, WARRANTS, CALLS, RIGHTS, COMMITMENTS, AGREEMENTS,
ARRANGEMENTS OR UNDERTAKINGS OF ANY KIND TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEM IS BOUND OBLIGATING THE COMPANY
OR ANY OF ITS SUBSIDIARIES TO ISSUE, DELIVER OR SELL, OR CAUSE TO BE ISSUED,
DELIVERED OR SOLD, ADDITIONAL SHARES OF CAPITAL STOCK OR OTHER VOTING SECURITIES
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR OBLIGATING THE

 

7

--------------------------------------------------------------------------------


 


COMPANY OR ANY OF ITS SUBSIDIARIES TO ISSUE, GRANT, EXTEND OR ENTER INTO ANY
SUCH SECURITY, OPTION, WARRANT, CALL, RIGHT, COMMITMENT, AGREEMENT, ARRANGEMENT
OR UNDERTAKING. ALL OUTSTANDING SHARES OF COMMON STOCK, ALL OUTSTANDING COMPANY
OPTIONS, ALL COMPANY RESTRICTED STOCK UNITS AND ALL OUTSTANDING SHARES OF
CAPITAL STOCK OF EACH SUBSIDIARY OF THE COMPANY HAVE BEEN ISSUED AND GRANTED IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE SECURITIES LAWS AND
OTHER MATERIAL LEGAL REQUIREMENTS.


 

3.3           Authorization; Non-Contravention.

 


(A)           AUTHORIZATION.  ALL CORPORATE ACTION ON THE PART OF THE COMPANY
NECESSARY FOR THE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE STOCKHOLDERS RIGHTS AGREEMENT, THE PERFORMANCE OF ALL OBLIGATIONS OF THE
COMPANY HEREUNDER AND THEREUNDER, AND THE AUTHORIZATION, ISSUANCE, SALE AND
DELIVERY OF THE PURCHASE SHARES HAS BEEN TAKEN PRIOR TO THE DATE HEREOF, AND
EACH OF THIS AGREEMENT AND THE STOCKHOLDERS RIGHTS AGREEMENT, WHEN VALIDLY
EXECUTED BY EACH OF THE PURCHASERS, CONSTITUTES A VALID AND LEGALLY BINDING
OBLIGATION OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT
(I) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
AND OTHER LAWS OF GENERAL APPLICATION AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY, (II) AS LIMITED BY LAWS RELATING TO THE AVAILABILITY OF
SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES, AND
(III) TO THE EXTENT THE INDEMNIFICATION PROVISIONS CONTAINED IN THE STOCKHOLDERS
RIGHTS AGREEMENT MAY BE LIMITED BY APPLICABLE FEDERAL OR STATE SECURITIES LAWS.


 


(B)           NON-CONTRAVENTION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE STOCKHOLDERS RIGHTS AGREEMENT BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
(INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE PURCHASE SHARES) WILL NOT
(I) RESULT IN A VIOLATION OF THE COMPANY’S CERTIFICATE OF INCORPORATION OR
BYLAWS (EACH AS AMENDED TO DATE), (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT
(OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT)
UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, ANY AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH THE COMPANY OR
ANY SUBSIDIARY IS A PARTY, OR (III) SUBJECT TO THE CONSENTS SET FORTH IN
SECTION 3.5, RESULT IN A VIOLATION OF ANY LEGAL REQUIREMENT APPLICABLE TO THE
COMPANY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS
BOUND OR AFFECTED, EXCEPT IN THE CASE OF CLAUSES (II) AND (III) ABOVE, FOR SUCH
CONFLICTS, DEFAULTS, RIGHTS OR VIOLATIONS WHICH WOULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 

3.4           SEC Filings; Financial Statements; Internal Controls.

 


(A)           SEC FILINGS.  AS OF THE DATE HEREOF, THE COMPANY HAS FILED ALL
REQUIRED REGISTRATION STATEMENTS, PROSPECTUSES, REPORTS, SCHEDULES, FORMS,
STATEMENTS AND OTHER DOCUMENTS (INCLUDING EXHIBITS AND ALL OTHER INFORMATION
INCORPORATED BY REFERENCE) REQUIRED TO BE FILED BY IT WITH THE SEC SINCE
DECEMBER 31, 2007.  ALL SUCH REGISTRATION STATEMENTS, PROSPECTUSES, REPORTS,
SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS IN THE FORM FILED WITH THE SEC
HAVE BEEN MADE AVAILABLE TO THE PURCHASERS OR ARE PUBLICLY AVAILABLE IN THE
INTERACTIVE DATA ELECTRONIC APPLICATIONS DATABASE OF THE SEC.  ALL SUCH REQUIRED
REGISTRATION STATEMENTS, PROSPECTUSES, REPORTS, SCHEDULES, FORMS, STATEMENTS AND
OTHER DOCUMENTS, AS AMENDED, ARE REFERRED TO HEREIN AS THE “COMPANY SEC
REPORTS.”  AS OF THEIR RESPECTIVE DATES (OR IF SUBSEQUENTLY AMENDED OR
SUPPLEMENTED, ON THE DATE OF

 

8

--------------------------------------------------------------------------------


 


SUCH AMENDMENT OR SUPPLEMENT), THE COMPANY SEC REPORTS (I) WERE PREPARED IN
ACCORDANCE AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
SECURITIES ACT OR THE EXCHANGE ACT, AS THE CASE MAY BE, AND THE RULES AND
REGULATIONS OF THE SEC THEREUNDER APPLICABLE TO SUCH COMPANY SEC REPORTS, AND
(II) DID NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  NONE OF THE COMPANY’S SUBSIDIARIES IS REQUIRED TO FILE
ANY FORMS, REPORTS OR OTHER DOCUMENTS WITH THE SEC.  NO EXECUTIVE OFFICER OF THE
COMPANY HAS FAILED TO MAKE THE CERTIFICATIONS REQUIRED OF HIM OR HER UNDER
SECTION 302 OR 906 OF THE SARBANES-OXLEY ACT OF 2002, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER, WITH RESPECT TO ANY COMPANY SEC
REPORT, EXCEPT AS DISCLOSED IN CERTIFICATIONS FILED WITH THE COMPANY SEC
REPORTS.  NEITHER THE COMPANY NOR ANY OF ITS EXECUTIVE OFFICERS HAS RECEIVED
NOTICE FROM ANY GOVERNMENTAL ENTITY CHALLENGING OR QUESTIONING THE ACCURACY,
COMPLETENESS, FORM OR MANNER OF FILING OF SUCH CERTIFICATIONS.


 


(B)           FINANCIAL STATEMENTS.  EACH OF THE CONSOLIDATED FINANCIAL
STATEMENTS (INCLUDING, IN EACH CASE, ANY RELATED NOTES THERETO) CONTAINED IN THE
COMPANY SEC REPORTS (THE “COMPANY FINANCIALS”): (I) COMPLIED IN ALL MATERIAL
RESPECTS WITH THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH RESPECT
THERETO; (II) WAS PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS
THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS MAY BE INDICATED IN THE NOTES THERETO
OR, IN THE CASE OF UNAUDITED INTERIM FINANCIAL STATEMENTS, FOR NORMAL AND
RECURRING YEAR-END ADJUSTMENTS AND AS MAY BE PERMITTED BY THE SEC ON FORM 10-Q,
8-K OR ANY SUCCESSOR OR LIKE FORM UNDER THE EXCHANGE ACT); AND (III) FAIRLY
PRESENTED IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE RESPECTIVE DATES THEREOF AND
THE CONSOLIDATED RESULTS OF THE COMPANY’S OPERATIONS AND CASH FLOWS FOR THE
PERIODS INDICATED.  THE BALANCE SHEET OF THE COMPANY AS OF SEPTEMBER 30, 2009
CONTAINED IN THE COMPANY SEC REPORTS IS HEREINAFTER REFERRED TO AS THE “COMPANY
BALANCE SHEET.”  EXCEPT AS DISCLOSED IN THE COMPANY FINANCIALS, SINCE THE DATE
OF THE COMPANY BALANCE SHEET AND THROUGH THE DATE HEREOF, NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITIES REQUIRED UNDER GAAP TO BE SET
FORTH ON A CONSOLIDATED BALANCE SHEET WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, EXCEPT FOR (A) LIABILITIES
SET FORTH, RECOGNIZED OR DISCLOSED ON THE COMPANY BALANCE SHEET, (B) LIABILITIES
INCURRED SINCE THE DATE OF THE COMPANY BALANCE SHEET IN THE ORDINARY COURSE OF
BUSINESS, AND (C) LIABILITIES INCURRED PURSUANT TO THIS AGREEMENT.


 


(C)           INTERNAL CONTROLS.  THE COMPANY HAS ESTABLISHED AND MAINTAINS,
ADHERES TO AND ENFORCES A SYSTEM OF INTERNAL ACCOUNTING CONTROLS WHICH ARE
EFFECTIVE IN PROVIDING REASONABLE ASSURANCE REGARDING THE RELIABILITY OF
FINANCIAL REPORTING AND THE PREPARATION OF FINANCIAL STATEMENTS IN ACCORDANCE
WITH GAAP, INCLUDING POLICIES AND PROCEDURES THAT (I) REQUIRE THE MAINTENANCE OF
RECORDS THAT IN REASONABLE DETAIL ACCURATELY AND FAIRLY REFLECT THE TRANSACTIONS
AND DISPOSITIONS OF THE ASSETS OF THE COMPANY AND ITS SUBSIDIARIES, (II) PROVIDE
REASONABLE ASSURANCE THAT TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP, AND THAT RECEIPTS
AND EXPENDITURES OF THE COMPANY AND ITS SUBSIDIARIES ARE BEING MADE ONLY IN
ACCORDANCE WITH APPROPRIATE AUTHORIZATIONS OF MANAGEMENT AND THE BOARD OF
DIRECTORS OF THE COMPANY (THE “BOARD”), AND (III) PROVIDE REASONABLE ASSURANCE
REGARDING PREVENTION OR TIMELY DETECTION OF UNAUTHORIZED ACQUISITION, USE OR
DISPOSITION OF THE ASSETS OF THE COMPANY AND ITS SUBSIDIARIES.  NEITHER THE
COMPANY NOR, TO THE KNOWLEDGE OF THE COMPANY, THE COMPANY’S INDEPENDENT
AUDITORS, HAS IDENTIFIED OR BEEN MADE AWARE OF (A) ANY SIGNIFICANT DEFICIENCY OR
MATERIAL

 

9

--------------------------------------------------------------------------------


 


WEAKNESS, IN EACH CASE WHICH HAS NOT BEEN SUBSEQUENTLY REMEDIATED, IN THE SYSTEM
OF INTERNAL ACCOUNTING CONTROLS UTILIZED BY THE COMPANY AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE, OR (B) ANY FRAUD THAT INVOLVES THE COMPANY’S MANAGEMENT OR
OTHER EMPLOYEES WHO HAVE A ROLE IN THE PREPARATION OF FINANCIAL STATEMENTS OR
THE INTERNAL ACCOUNTING CONTROLS UTILIZED BY THE COMPANY.

 

3.5           Governmental Consents.  No consent, approval, order or
authorization of, or registration, declaration or filing with any Governmental
Entity is required to be obtained or made by the Company in connection with the
execution and delivery of this Agreement and the transactions contemplated
hereby, except for: (i) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable U.S.
federal and state securities; (ii) such clearance and approvals as may be
required from CFIUS with respect to the transaction, such clearance and approval
obtained as of the date hereof; (iii) such filings, registrations and
qualifications as may be required by Nasdaq in connection with the issuance of
the Purchase Shares; and (iv) such other consents, authorizations, filings,
approvals and registrations which if not obtained or made (A) would not
reasonably be expected have a Material Adverse Effect on the Company, or
(B) would not prevent consummation of the transactions contemplated hereunder or
otherwise substantially impair the parties hereto from performing their
respective obligations hereunder.

 

3.6           Brokers or Finders.  The Company has not incurred, and shall not
incur, directly or indirectly, any liability for any brokerage or finders’ fees
or agents commissions or any similar charges in connection with this Agreement
or any transaction contemplated hereby other than with respect to arrangements
with Merrill Lynch, Pierce, Fenner & Smith Incorporated relating to services
provided in connection with the financing of the Company consummated by this
Agreement.

 

3.7           Nasdaq.  The Common Stock is listed on Nasdaq, there are no
proceedings to revoke or suspend such listing and the Company has not received
any notice from Nasdaq, nor does the Company have Knowledge of any reason that
the Company does not meet the listing or maintenance requirements for continuing
listing on such exchange.

 

3.8           Valid Issuance of the Purchase Shares.  The Purchase Shares, when
issued, sold and delivered in accordance with the terms of this Agreement and
upon payment of the purchase price therefor, will be duly authorized and validly
issued, fully paid and nonassessable, and free and clear of all Liens (other
than restrictions on transfer imposed by U.S. law (both state and federal) or
other applicable securities laws and as set forth in the Stockholders Rights
Agreement).

 

3.9           Offering.  Provided that the representations and warranties made
by the Purchasers herein are complete, true and accurate, then the offer,
issuance and sale of the Purchase Shares pursuant hereto will be exempt from the
registration requirements of Section 5 of the Securities Act, and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
U.S. state securities laws.  Neither the Company nor any agent on its behalf has
solicited any offers to sell or has offered to sell all or any part of the
Purchase Shares to any person or persons so as to bring the sale of such
securities within the registration and/or qualification provisions of the
Securities Act or any applicable U.S. state securities laws.

 

10

--------------------------------------------------------------------------------


 

3.10         No Material Adverse Effect.  Since September 30, 2009, no event or
circumstance has occurred that, individually or in the aggregate, has had or
could reasonably be expected to have a Material Adverse Effect on the Company.

 


3.11         INTELLECTUAL PROPERTY.


 


(A)               THE COMPANY INTELLECTUAL PROPERTY IS OWNED BY THE COMPANY OR
ITS SUBSIDIARIES FREE AND CLEAR OF LIENS, OTHER THAN (I) PERMITTED LIENS,
(II) ENCUMBRANCES, RESTRICTION OR OTHER OBLIGATIONS ARISING UNDER ANY6 OF THE
COMPANY INTELLECTUAL PROPERTY AGREEMENTS, OR (III) LIENS THAT WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


(B)               THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS TAKEN REASONABLE
STEPS CONSISTENT WITH APPLICABLE INDUSTRY PRACTICE TO PROTECT AND PRESERVE THE
CONFIDENTIALITY OF MATERIAL CONFIDENTIAL INFORMATION THAT THEY WISH TO, OR ARE
OBLIGATED BY THIRD PARTIES TO, PROTECT AS TRADE SECRETS, AND, TO THE KNOWLEDGE
OF THE COMPANY, THERE IS NO MISAPPROPRIATION FROM THE COMPANY OF SUCH TRADE
SECRETS BY ANY PERSON, EXCEPT WHERE SUCH MISAPPROPRIATION WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


(C)               TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR ANY OF ITS OR THEIR CURRENT PRODUCTS OR SERVICES IS
INFRINGING UPON OR OTHERWISE VIOLATING THE INTELLECTUAL PROPERTY OF ANY THIRD
PARTY, EXCEPT WHERE SUCH INFRINGEMENT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT
ON THE COMPANY.


 


(D)               AS OF THE DATE OF THIS AGREEMENT, THE COMPANY HAS NOT RECEIVED
NOTICE OF ANY SUIT, CLAIM, ACTION, INVESTIGATION OR PROCEEDING MADE, CONDUCTED
OR BROUGHT BY A THIRD PARTY THAT HAS BEEN SERVED UPON OR, TO THE KNOWLEDGE OF
THE COMPANY, FILED OR THREATENED IN WRITING WITH RESPECT TO ANY ALLEGED
INFRINGEMENT OR OTHER VIOLATION IN ANY MATERIAL RESPECT BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR ANY OF ITS OR THEIR CURRENT PRODUCTS OR SERVICES OR OTHER
OPERATION OF THE COMPANY’S OR ITS SUBSIDIARIES’ BUSINESS OF THE INTELLECTUAL
PROPERTY OF SUCH THIRD PARTY.  AS OF THE DATE OF THIS AGREEMENT, TO THE
KNOWLEDGE OF THE COMPANY, THERE IS NO PENDING OR THREATENED CLAIM CHALLENGING
THE VALIDITY OR ENFORCEABILITY OF, OR CONTESTING THE COMPANY’S OR ANY OF ITS
SUBSIDIARIES’ RIGHTS WITH RESPECT TO, ANY OF THE MATERIAL COMPANY INTELLECTUAL
PROPERTY.


 


(E)               THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT RESULT IN (I) THE
COMPANY OR ITS SUBSIDIARIES GRANTING TO ANY THIRD PARTY ANY RIGHTS OR LICENSES
TO ANY COMPANY INTELLECTUAL PROPERTY, (II) ANY RIGHT OF TERMINATION OR
CANCELLATION UNDER ANY COMPANY INTELLECTUAL PROPERTY AGREEMENT, OR (III) THE
IMPOSITION OF ANY LIEN ON ANY COMPANY INTELLECTUAL PROPERTY, EXCEPT WHERE ANY OF
THE FOREGOING (IN CLAUSES (I) THROUGH (III)) WOULD NOT HAVE A COMPANY MATERIAL
ADVERSE EFFECT.


 


3.12         COMPLIANCE; PERMITS.


 


(A)               COMPLIANCE.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS IN CONFLICT WITH, OR IN DEFAULT OR IN VIOLATION OF ANY LEGAL REQUIREMENT
APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE BUSINESSES OR PROPERTIES IS
BOUND OR AFFECTED, EXCEPT FOR CONFLICTS, VIOLATIONS AND DEFAULTS THAT WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.  AS OF THE DATE HEREOF, NO
MATERIAL

 

11

--------------------------------------------------------------------------------


 


INVESTIGATION OR REVIEW BY ANY GOVERNMENTAL ENTITY IS PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, HAS BEEN THREATENED IN A WRITING DELIVERED TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES, AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES.  THERE IS NO MATERIAL JUDGMENT, INJUNCTION, ORDER OR DECREE
BINDING UPON THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH HAS OR WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


(B)               PERMITS.  THE COMPANY AND ITS SUBSIDIARIES HOLD, TO THE EXTENT
LEGALLY REQUIRED, ALL PERMITS THAT ARE REQUIRED FOR THE OPERATION OF THE
BUSINESS OF THE COMPANY, AS CURRENTLY CONDUCTED, THE FAILURE TO HOLD WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY
(COLLECTIVELY, “COMPANY PERMITS”).  AS OF THE DATE HEREOF, NO SUSPENSION OR
CANCELLATION OF ANY OF THE COMPANY PERMITS IS PENDING OR, TO THE KNOWLEDGE OF
COMPANY, THREATENED.  THE COMPANY AND ITS SUBSIDIARIES ARE IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE TERMS OF THE COMPANY PERMITS.


 

3.13         Litigation.  As of the date hereof, there are no claims, suits,
actions or proceedings or, to the Knowledge of the Company, pending or overtly
threatened in writing against the Company or any of its Subsidiaries, before any
court, governmental department, commission, agency, instrumentality or
authority, or any arbitrator that seeks to restrain or enjoin the consummation
of the transactions contemplated hereby or which would reasonably be expected,
either singularly or in the aggregate with all such claims, actions or
proceedings, to have a Material Adverse Effect on the Company.

 

3.14         Ownership of Assets.  Other than Permitted Liens and other than
with respect to any Company Intellectual Property, to the Knowledge of the
Company, there are no Liens over or affecting the whole or any part of the
material assets of the Company.

 

4.             Representations, Warranties and Covenants of the Purchasers. 
Each of the Purchasers, severally and not jointly, represents and warrants to
the Company as follows:

 

4.1           Authorization.  All corporate action on the part of the Purchaser
necessary for the authorization, execution and delivery of this Agreement and
the Stockholders Rights Agreement, the performance of all obligations of the
Purchaser hereunder and thereunder has been taken prior to the date hereof, and
each of this Agreement and the Stockholders Rights Agreement, when validly
executed by the Company, constitutes a valid and legally binding obligation of
the Purchaser, enforceable in accordance with its terms, except (i) as limited
by applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting the enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (iii) to the extent the
indemnification provisions contained in the Stockholders Rights Agreement may be
limited by applicable federal or state securities laws.

 

4.2           Purchase Entirely for Own Account.  The Purchase Shares to be
purchased by the Purchaser will be acquired for investment for the Purchaser’s
own account, and not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and the Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same.  The

 

12

--------------------------------------------------------------------------------


 

Purchaser is not a party to any contract, understanding, agreement or
arrangement with any person to sell, transfer or otherwise dispose of any of the
Purchase Shares purchased by it.

 

4.3           Receipt of Information.  The Purchaser has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Purchase Shares and the business,
properties, prospects and financial condition of the Company and obtain
additional information (to the extent the Company possessed such information or
could acquire such information without unreasonable effort or expense) necessary
to verify the accuracy of any information furnished to it or to which it had
access.  The foregoing, however, does not limit or modify the representations
and warranties of the Company in Section 3 of this Agreement or the right of the
Purchaser to rely thereon.  The Purchaser acknowledges and understands that no
Person other than the Company has been authorized to give any representations
not contained in this Agreement in connection with the issuance and sale of the
Purchase Shares and, if given or made, such information or representation must
not be relied upon as having been authorized by the Company.

 

4.4           Accredited Investor.  Unless otherwise indicated on the Schedule
of Purchasers, (a) the Purchaser is an “accredited investor” as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act (an
“Accredited Investor)”, or (b) if the Purchaser was formed for the specific
purpose of acquiring the Purchaser Shares, then each shareholder or member of
such Purchaser is an Accredited Investor.

 

4.5           Investment Experience.  The Purchaser is experienced in evaluating
and investing in securities of companies and acknowledges that it is able to
fend for itself, can bear the economic risk of its investment, and has such
knowledge and experience in financial and business matters that is capable of
evaluating the merits and risks of the investment in the Purchase Shares.

 

4.6           Rule 144.  The Purchaser understands that the Purchase Shares may
not be sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Purchase Shares or on an available
exemption from registration under the Securities Act, the Purchase Shares must
be held indefinitely.  In particular, the Purchaser is aware that the Purchase
Shares may not be sold pursuant to Rule 144 promulgated under the Securities Act
unless all of the conditions of that rule are met.  Among the conditions for use
of Rule 144 is the availability of current information to the public about the
Company.

 

4.7           Reliance on Purchaser’s Representations.  The Purchaser
understands that the Purchase Shares being offered and sold to it will not be
registered under the Securities Act or any other applicable securities laws on
the ground that such issuance will be exempt from the registration requirements
of U.S. federal, state and other applicable securities laws, and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Purchase Shares.

 

13

--------------------------------------------------------------------------------


 

4.8           Legends.  Each certificate representing any of the Purchase Shares
shall be endorsed with the applicable legend set forth below and any other
legends required by applicable law, and the Purchaser covenants that, except to
the extent such restrictions are waived in writing by the Company, it shall not
transfer the shares represented by any such certificate without complying with
the restrictions on transfer described in this Agreement and the legends
endorsed on such certificate:

 

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED
FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT
BE OFFERED, SOLD OR TRANSFERRED UNLESS (I) THERE IS AN EFFECTIVE REGISTRATION
STATEMENT COVERING SUCH OFFER, SALE OR TRANSFER OR (II) THERE IS AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO UTSTARCOM, INC., THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS FOR SUCH OFFER, SALE OR TRANSFER IS AVAILABLE. HEDGING
TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.  THIS CERTIFICATE MUST BE SURRENDERED TO
THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, PLEDGE,
HYPOTHECATION OR ANY OTHER TRANSFER OF ANY INTEREST IN ANY OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS
CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SHARES REPRESENTED BY THIS CERTIFICATE.

 

14

--------------------------------------------------------------------------------


 

4.9           Investment Representations, Warranties and Covenants by Non-U.S.
Persons.  Each Purchaser which has indicated that it is not an Accredited
Investor on the Schedule of Purchasers hereby represents and warrants to the
Company as follows:

 


(A)           THIS AGREEMENT IS MADE BY THE COMPANY WITH THE PURCHASER, WHO IS A
NON-U.S. PERSON, IN RELIANCE UPON SUCH NON-U.S. PERSON’S REPRESENTATIONS,
WARRANTIES AND COVENANTS MADE IN THIS SECTION 4.9.


 


(B)           SUCH NON-U.S. PERSON HAS BEEN ADVISED AND ACKNOWLEDGES THAT:


 

(I)        THE PURCHASE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT, THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR THE SECURITIES
LAWS OF ANY OTHER COUNTRY;

 

(II)       IN ISSUING AND SELLING THE PURCHASE SHARES TO SUCH NON-U.S. PERSON
PURSUANT HERETO, THE COMPANY IS RELYING UPON THE “SAFE HARBOR” PROVIDED BY
REGULATION S AND/OR ON SECTION 4(2) UNDER THE SECURITIES ACT;

 

(III)      IT IS A CONDITION TO THE AVAILABILITY OF THE REGULATION S “SAFE
HARBOR” THAT THE PURCHASE SHARES NOT BE OFFERED OR SOLD IN THE UNITED STATES OR
TO A U.S. PERSON UNTIL THE EXPIRATION OF A ONE-YEAR “DISTRIBUTION COMPLIANCE
PERIOD” (OR A SIX-MONTH “DISTRIBUTION COMPLIANCE PERIOD,” IF THE ISSUER IS A
“REPORTING ISSUER,” AS DEFINED IN REGULATION S) FOLLOWING THE DATE OF THE
APPLICABLE CLOSING; AND

 

(IV)     NOTWITHSTANDING THE FOREGOING, PRIOR TO THE EXPIRATION OF THE ONE-YEAR
“DISTRIBUTION COMPLIANCE PERIOD” AFTER THE APPLICABLE CLOSING (THE “RESTRICTED
PERIOD”), THE PURCHASE SHARES MAY BE OFFERED AND SOLD BY THE HOLDER THEREOF ONLY
IF SUCH OFFER AND SALE IS MADE IN COMPLIANCE WITH THE TERMS OF THIS AGREEMENT
AND EITHER: (A) IF THE OFFER OR SALE IS WITHIN THE UNITED STATES OR TO OR FOR
THE ACCOUNT OF A U.S. PERSON (AS SUCH TERMS ARE DEFINED IN REGULATION S), THE
SECURITIES ARE OFFERED AND SOLD PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT; OR (B) THE OFFER AND
SALE IS OUTSIDE THE UNITED STATES AND TO OTHER THAN A U.S. PERSON.

 


(C)           AS USED HEREIN, THE TERM “UNITED STATES” MEANS THE UNITED STATES
OF AMERICA, ITS TERRITORIES AND POSSESSIONS, ANY STATE OF THE UNITED STATES, AND
THE DISTRICT OF COLUMBIA, AND THE TERM “U.S. PERSON” (AS DEFINED IN
REGULATION S) MEANS:


 

(I)        A NATURAL PERSON RESIDENT IN THE UNITED STATES;

 

(II)       ANY PARTNERSHIP OR CORPORATION ORGANIZED OR INCORPORATED UNDER THE
LAWS OF THE UNITED STATES;

 

(III)      ANY ESTATE OF WHICH ANY EXECUTOR OR ADMINISTRATOR IS A U.S. PERSON;

 

(IV)      ANY TRUST OF WHICH ANY TRUSTEE IS A U.S. PERSON;

 

15

--------------------------------------------------------------------------------


 

(V)      ANY AGENCY OR BRANCH OF A FOREIGN ENTITY LOCATED IN THE UNITED STATES;

 

(VI)     ANY NONDISCRETIONARY ACCOUNT OR SIMILAR ACCOUNT (OTHER THAN AN ESTATE
OR TRUST) HELD BY A DEALER OR OTHER FIDUCIARY FOR THE BENEFIT OR ACCOUNT OF A
U.S. PERSON;

 

(VII)    ANY DISCRETIONARY ACCOUNT OR SIMILAR ACCOUNT (OTHER THAN AN ESTATE OR
TRUST) HELD BY A DEALER OR OTHER FIDUCIARY ORGANIZED, INCORPORATED AND (IF AN
INDIVIDUAL) RESIDENT IN THE UNITED STATES; AND

 

(VIII)   A CORPORATION OR PARTNERSHIP ORGANIZED UNDER THE LAWS OF ANY FOREIGN
JURISDICTION AND FORMED BY A U.S. PERSON PRINCIPALLY FOR THE PURPOSE OF
INVESTING IN SECURITIES NOT REGISTERED UNDER THE SECURITIES ACT, UNLESS IT IS
ORGANIZED OR INCORPORATED, AND OWNED, BY ACCREDITED INVESTORS (AS DEFINED IN
RULE 501(A) UNDER THE SECURITIES ACT) WHO ARE NOT NATURAL PERSONS, ESTATES OR
TRUSTS.

 


(D)           AS USED HEREIN, THE TERM “NON-U.S. PERSON” MEANS ANY PERSON WHO IS
NOT A U.S. PERSON OR IS DEEMED NOT TO BE A U.S. PERSON UNDER RULE 902(K)(2) OF
THE SECURITIES ACT.


 


(E)           SUCH NON-U.S. PERSON AGREES THAT WITH RESPECT TO THE PURCHASE
SHARES, UNTIL THE EXPIRATION OF THE RESTRICTED PERIOD:


 

(I)        SUCH NON-U.S. PERSON, ITS AGENTS OR ITS REPRESENTATIVES HAVE NOT AND
WILL NOT SOLICIT OFFERS TO BUY, OFFER FOR SALE OR SELL ANY OF THE PURCHASE
SHARES, OR ANY BENEFICIAL INTEREST THEREIN IN THE UNITED STATES OR TO OR FOR THE
ACCOUNT OF A U.S. PERSON;

 

(II)       NOTWITHSTANDING THE FOREGOING, THE PURCHASE SHARES MAY BE OFFERED AND
SOLD BY THE HOLDER THEREOF ONLY IF SUCH OFFER AND SALE IS MADE IN COMPLIANCE
WITH THE TERMS OF THIS AGREEMENT AND EITHER: (A) IF THE OFFER OR SALE IS WITHIN
THE UNITED STATES OR TO OR FOR THE ACCOUNT OF A U.S. PERSON (AS SUCH TERMS ARE
DEFINED IN REGULATION S), THE SECURITIES ARE OFFERED AND SOLD PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT OR PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT; OR (B) THE OFFER AND SALE IS OUTSIDE THE UNITED STATES AND TO
OTHER THAN A U.S. PERSON; AND

 

(III)      SUCH NON-U.S. PERSON SHALL NOT ENGAGE IN HEDGING TRANSACTIONS WITH
REGARD TO THE PURCHASE SHARES UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

The foregoing restrictions are binding upon subsequent transferees of the
Purchase Share, except for transferees pursuant to an effective registration
statement. Such Non-U.S. Person agrees that after the Restricted Period, the
Purchase Shares may be offered or sold within the United States or to or for the
account of a U.S. Person only pursuant to applicable securities laws.

 


(F)            SUCH NON-U.S. PERSON HAS NOT ENGAGED, NOR IS IT AWARE THAT ANY
PARTY HAS ENGAGED, AND SUCH NON-U.S. PERSON WILL NOT ENGAGE OR CAUSE ANY THIRD
PARTY TO ENGAGE, IN ANY DIRECTED SELLING EFFORTS (AS SUCH TERM IS DEFINED IN
REGULATION S) IN THE UNITED STATES WITH RESPECT TO THE PURCHASE SHARES.

 

16

--------------------------------------------------------------------------------


 


(G)           SUCH NON-U.S. PERSON: (I) IS DOMICILED AND HAS ITS PRINCIPAL PLACE
OF BUSINESS OUTSIDE THE UNITED STATES; (II) CERTIFIES IT IS NOT A U.S. PERSON
AND IS NOT ACQUIRING THE PURCHASE SHARES FOR THE ACCOUNT OR BENEFIT OF ANY U.S.
PERSON; AND (III) AT THE TIME OF THE APPLICABLE CLOSING, THE NON-U.S. PERSON OR
PERSONS ACTING ON NON-U.S. PERSON’S BEHALF IN CONNECTION THEREWITH WILL BE
LOCATED OUTSIDE THE UNITED STATES.


 


(H)           AT THE TIME OF OFFERING TO SUCH NON-U.S. PERSON AND COMMUNICATION
OF SUCH NON-U.S. PERSON’S ORDER TO PURCHASE THE PURCHASE SHARES AND AT THE TIME
OF SUCH NON-U.S. PERSON’S EXECUTION OF THIS AGREEMENT, THE NON-U.S. PERSON OR
PERSONS ACTING ON NON-U.S. PERSON’S BEHALF IN CONNECTION THEREWITH WERE LOCATED
OUTSIDE THE UNITED STATES.


 


(I)            SUCH NON-U.S. PERSON IS NOT A “DISTRIBUTOR” (AS DEFINED IN
REGULATION S) OR A “DEALER” (AS DEFINED IN THE SECURITIES ACT).


 


(J)            SUCH NON-U.S. PERSON ACKNOWLEDGES THAT THE COMPANY SHALL MAKE A
NOTATION IN ITS STOCK BOOKS REGARDING THE RESTRICTIONS ON TRANSFER SET FORTH IN
THIS SECTION 4.9 AND SHALL TRANSFER SUCH SHARES ON THE BOOKS OF THE COMPANY ONLY
TO THE EXTENT CONSISTENT THEREWITH. IN PARTICULAR, SUCH NON-U.S. PERSON
ACKNOWLEDGES THAT THE COMPANY SHALL REFUSE TO REGISTER ANY TRANSFER OF THE
PURCHASE SHARES NOT MADE IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION.


 

4.10         Governmental Consents.  Other than the approvals as set forth in
Schedule 4.10 attached hereto (the “PRC Approvals”), no consent, approval, order
or authorization of, or registration, declaration or filing with any
Governmental Entity is required to be obtained or made by the Purchaser in
connection with the execution and delivery of this Agreement and the
transactions contemplated hereby.

 


4.11         FINANCING.


 


(A)           THE COMPANY HAS BEEN PROVIDED A COMPLETE AND ACCURATE COPY OF AN
EXECUTED COMMITMENT LETTER (THE “COMMITMENT LETTER”) FROM RAM MAX GROUP LIMITED,
A BRITISH VIRGIN ISLANDS COMPANY (“RAM MAX PARENT”), PURSUANT TO WHICH RAM MAX
PARENT HAS COMMITTED, ON THE TERMS AND SUBJECT SOLELY AND EXCLUSIVELY TO THE
CONDITIONS SET FORTH THEREIN, TO INVEST PRIOR TO THE CLOSING US$12,500,000 IN
ELITE NOBLE LIMITED, A BRITISH VIRGIN ISLANDS COMPANY AND ONE OF THE PURCHASERS
(“RAM MAX PURCHASER”), SO AS TO FUND RAM MAX PURCHASER’S PURCHASE OF PURCHASE
SHARES AS PROVIDED FOR HEREIN (THE “FINANCING”).


 

(b)        The Commitment Letter has not been amended or modified, and the
commitment set forth therein has not been withdrawn or rescinded in any
respect.  The Commitment Letter, in the form so delivered to the Company, is in
full force and effect and is a legal, valid and binding obligation of Ram Max
Parent and Ram Max Purchaser.  There are no conditions precedent or other
contingencies related to the funding of the full amount of the Financing, other
than as expressly set forth in the Commitment Letter.  Subject solely and
exclusively to the conditions set forth in the Commitment Letter, the aggregate
proceeds of the Financing will be sufficient to enable Ram Max Purchaser to
purchase its Purchase Shares upon the terms contemplated by this Agreement and
to pay all fees and expenses associated therewith.

 

17

--------------------------------------------------------------------------------


 


(C)           AS OF THE DATE HEREOF, EACH OF THE PURCHASERS OTHER THAN RAM MAX
PURCHASER, HAS, AND WILL HAVE AT ALL TIMES UNTIL THE CLOSING, SUFFICIENT
ACCESSIBLE FUNDS TO PURCHASE ITS PURCHASE SHARES UPON THE TERMS CONTEMPLATED BY
THIS AGREEMENT AND TO PAY ALL FEES AND EXPENSES ASSOCIATED THEREWITH.


 

4.12         No Other Representations and Warranties.  Except for the
representations and warranties contained in Article III, each Purchaser
acknowledges and agrees that the Company makes no other express or implied
representation or warranty with respect to the Company, its business or the
transaction contemplated hereby.

 

5.             Conditions Precedent to Closing.

 

5.1           Conditions to the Obligation of the Purchasers to Consummate the
Closing.  The obligation of each of the Purchasers to consummate the Closing and
to purchase and pay for the Purchase Shares being purchased by it pursuant to
this Agreement is subject to the satisfaction of the following conditions
precedent:

 


(A)           REPRESENTATIONS AND WARRANTIES; COVENANTS.


 

(I)        EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY IN
SECTION 3 SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE
REPRESENTATIONS AND WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL
ADVERSE EFFECT, WHICH SHALL BE TRUE AND CORRECT TO SUCH EXTENT) AS OF THE DATE
OF THIS AGREEMENT AND AS OF THE DATE OF THE CLOSING AS THOUGH MADE AT THAT TIME
(EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE,
WHICH SHALL BE TRUE AND CORRECT AS OF SUCH SPECIFIED DATE).

 

(II)       THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS
AGREEMENT PRIOR TO THE DATE OF CLOSING.

 


(B)           QUALIFICATIONS.  ALL AUTHORIZATIONS, APPROVALS OR PERMITS, IF ANY,
OF ANY GOVERNMENTAL ENTITY, INCLUDING, BUT NOT LIMITED TO, THE PRC APPROVALS,
THAT ARE REQUIRED IN CONNECTION WITH THE LAWFUL ISSUANCE, SALE AND PURCHASE OF
THE PURCHASE SHARES, AND THE PURCHASE AND THE PROCUREMENT OF FOREIGN EXCHANGE
FOR PAYMENT OF THE PURCHASE PRICE, PURSUANT TO THIS AGREEMENT SHALL HAVE BEEN
DULY OBTAINED AND EFFECTIVE AS OF THE CLOSING.


 


(C)           STOCKHOLDERS RIGHTS AGREEMENT.  THE STOCKHOLDERS RIGHTS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(D)           BOARD COMPOSITION.  EFFECTIVE AS OF THE CLOSING, THE BOARD SHALL
INCLUDE (BUT NOT BE LIMITED TO) THE FOLLOWING INDIVIDUALS (UNLESS ANY SUCH
INDIVIDUAL IS UNABLE OR UNWILLING TO SERVE ON THE BOARD):  PETER BLACKMORE,
BAICHUAN DU, XIAOPING LI, HONG LIANG LU, BRUCE J. RYAN, THOMAS J. TOY AND
WILLIAM WONG.


 


(E)           INVESTMENT BY BEIID.  ALL OF THE CONDITIONS TO THE CONSUMMATION OF
THE INVESTMENT IN THE COMPANY BY BEIJING E-TOWN INTERNATIONAL INVESTMENT AND
DEVELOPMENT CO., LTD. SET FORTH IN THE BEIID SPA SHALL HAVE BEEN SATISFIED.

 

18

--------------------------------------------------------------------------------


 


(F)            CHIEF EXECUTIVE OFFICER.  THE BOARD SHALL HAVE APPROVED THE
APPOINTMENT OF JACK LU AS CHIEF EXECUTIVE OFFICER OF THE COMPANY PURSUANT TO THE
TERMS OF THE OFFER LETTER BETWEEN MR. LU AND THE COMPANY, DATED AS OF THE DATE
OF THIS AGREEMENT, OFFERING HIM THE POSITION OF CHIEF EXECUTIVE OFFICER OF THE
COMPANY AND SUCH APPOINTMENT AND OFFER LETTER SHALL NOT HAVE BEEN REVOKED,
AMENDED OR SUPERSEDED.


 

5.2           Conditions to the Obligation of the Company to Consummate the
Closing.  The obligation of the Company to consummate the Closing and to issue
and sell the Purchase Shares to the Purchasers at the Closing is subject to the
satisfaction of the following conditions precedent:

 


(A)           REPRESENTATIONS AND WARRANTIES; COVENANTS.


 

(I)        EACH OF THE REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER IN
SECTION 4 SHALL BE TRUE AND CORRECT AS OF THE DATE OF THIS AGREEMENT AND AS OF
THE DATE OF THE CLOSING AS THOUGH MADE AT THAT TIME.

 

(II)       EACH OF THE PURCHASERS SHALL HAVE PERFORMED, SATISFIED AND COMPLIED
IN ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED
BY THIS AGREEMENT PRIOR TO THE DATE OF CLOSING.

 


(B)           QUALIFICATIONS.  ALL AUTHORIZATIONS, APPROVALS OR PERMITS, IF ANY,
OF ANY GOVERNMENTAL ENTITY THAT ARE REQUIRED IN CONNECTION WITH THE LAWFUL
ISSUANCE AND SALE OF THE PURCHASE SHARES PURSUANT TO THIS AGREEMENT SHALL BE
DULY OBTAINED AND EFFECTIVE AS OF THE CLOSING.


 


(C)           PAYMENT.  EACH PURCHASER SHALL HAVE PAID THE PURCHASE PRICE TO THE
COMPANY AS SET FORTH IN THE SECTION 2.3(A).


 


(D)           STOCKHOLDERS RIGHTS AGREEMENT.  THE STOCKHOLDERS RIGHTS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT.

 

6.             Miscellaneous Provisions.

 

6.1           Public Statements or Releases.  None of the parties to this
Agreement shall make, issue, or release any announcement, whether to the public
generally, or to any of its suppliers or customers, with respect to this
Agreement or the transactions provided for herein, or make any statement or
acknowledgment of the existence of, or reveal the status of, this Agreement or
the transactions provided for herein, without the prior consent of the other
parties, which shall not be unreasonably withheld or delayed, provided, that
nothing in this Section 6.1 shall prevent any of the parties hereto from making
such public announcements as it may consider necessary in order to satisfy any
Legal Requirements applicable to it, but to the extent not inconsistent with
such Legal Requirements, it shall provide the other parties with an opportunity
to review and comment on any proposed public announcement before it is made. 
Notwithstanding the foregoing, prior written consent of the other parties will
not be required for the Company to issue press releases or make governmental
filings relating to the sale and issuance of the Purchase Shares pursuant to
this Agreement and the Company hereby agrees to make public announcement of such
sale and issuance upon the signing of this Agreement.

 

19

--------------------------------------------------------------------------------


 

6.2           Further Assurances; Exclusivity and Superior Offer; Covenants.

 


(A)           FURTHER ASSURANCES.  EACH PARTY AGREES TO ACT IN GOOD FAITH AND
USE COMMERCIALLY REASONABLE EFFORTS TO COOPERATE FULLY WITH THE OTHER PARTIES
AND TO EXECUTE SUCH FURTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS AND TO GIVE
SUCH FURTHER WRITTEN ASSURANCES, AS MAY BE REASONABLY REQUESTED BY THE OTHER
PARTIES TO BETTER EVIDENCE AND REFLECT THE TRANSACTIONS DESCRIBED HEREIN AND
CONTEMPLATED HEREBY, AND TO CARRY INTO EFFECT THE INTENTS AND PURPOSES OF THIS
AGREEMENT.


 


(B)           EXCLUSIVITY AND SUPERIOR OFFER.


 

(I)        EXCLUSIVITY. FROM THE DATE HEREOF UNTIL THE CLOSING, AND UNLESS THIS
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 6.14, THE COMPANY, ITS
SUBSIDIARIES AND THEIR RESPECTIVE DIRECTORS, OFFICERS AND REPRESENTATIVES SHALL
NOT, DIRECTLY OR INDIRECTLY, ENTER INTO, OR COMMENCE, ANY DISCUSSIONS WITH ANY
THIRD PARTY FOR THE SALE AND ISSUE OF A MATERIAL NUMBER OF SHARES OF COMMON
STOCK OR A MATERIAL PORTION OF THE BUSINESS OF THE COMPANY.  NOTHING IN THIS
AGREEMENT SHALL PROHIBIT THE COMPANY FROM ISSUING A “STOP-LOOK-LISTEN”
COMMUNICATION PURSUANT TO RULE 14D-9(F) PROMULGATED UNDER THE UNITED STATES
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OR TAKING AND
DISCLOSING TO ITS STOCKHOLDERS A POSITION AS REQUIRED BY RULE 14D-9 OR 14E-12
PROMULGATED UNDER THE EXCHANGE ACT.

 

(II)       SUPERIOR OFFERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN SECTION 6.2(B)(I), IN THE EVENT THAT THE COMPANY RECEIVES AN UNSOLICITED,
BONA FIDE OFFER FOR THE ACQUISITION OF 100% OF THE EQUITY OR ASSETS OF THE
COMPANY (AN “ACQUISITION PROPOSAL”) FROM A THIRD PARTY THAT THE BOARD HAS IN
GOOD FAITH CONCLUDED (FOLLOWING THE RECEIPT OF THE ADVICE OF ITS OUTSIDE LEGAL
COUNSEL AND ITS FINANCIAL ADVISOR) IS, OR IS REASONABLY LIKELY TO RESULT IN, A
SUPERIOR OFFER (AS DEFINED BELOW), THE COMPANY MAY THEN TAKE THE FOLLOWING
ACTIONS PROVIDED THAT THE BOARD CONCLUDES IN GOOD FAITH (AFTER CONSULTATION WITH
THEIR OUTSIDE LEGAL ADVISORS) THAT FAILURE TO DO SO COULD BE INCONSISTENT WITH
THEIR FIDUCIARY DUTIES UNDER APPLICABLE LAW:

 

(1)        FURNISH NONPUBLIC INFORMATION TO THE THIRD PARTY MAKING SUCH
ACQUISITION PROPOSAL, PROVIDED THAT (A) (1) CONCURRENTLY WITH FURNISHING ANY
SUCH NONPUBLIC INFORMATION TO SUCH PARTY, THE COMPANY GIVES THE PURCHASER
WRITTEN NOTICE OF ITS INTENTION TO FURNISH SUCH NONPUBLIC INFORMATION AND
(2) THE COMPANY RECEIVES FROM THE THIRD PARTY AN EXECUTED CONFIDENTIALITY
AGREEMENT CONTAINING CUSTOMARY LIMITATIONS ON THE USE AND DISCLOSURE OF ALL
NONPUBLIC WRITTEN AND ORAL INFORMATION FURNISHED TO SUCH THIRD PARTY ON THE
COMPANY’S BEHALF AND (B) CONTEMPORANEOUSLY WITH FURNISHING ANY SUCH NONPUBLIC
INFORMATION TO SUCH THIRD PARTY, THE COMPANY FURNISHES SUCH NONPUBLIC
INFORMATION TO THE PURCHASERS (TO THE EXTENT SUCH NONPUBLIC INFORMATION HAS NOT
BEEN PREVIOUSLY SO FURNISHED).

 

(2)        ENGAGE IN NEGOTIATIONS WITH THE THIRD PARTY WITH RESPECT TO THE
ACQUISITION PROPOSAL, PROVIDED THAT CONCURRENTLY WITH ENTERING INTO NEGOTIATIONS
WITH SUCH THIRD PARTY, THE COMPANY GIVES THE PURCHASERS WRITTEN NOTICE OF THE
COMPANY’S INTENTION TO ENTER INTO NEGOTIATIONS WITH SUCH THIRD PARTY AND DURING
SUCH NEGOTIATIONS PROVIDES PURCHASERS WITH COPIES OF ALL WRITTEN PROPOSALS
DELIVERED BY SUCH THIRD PARTY, KEEPS PURCHASERS UPDATED REGARDING NEGOTIATIONS
AND DISCUSSIONS IN A REASONABLY TIMELY MANNER AND PROVIDES THE PURCHASERS THE
OPPORTUNITY TO FULLY PARTICIPATE AS OBSERVERS IN ALL SUCH NEGOTIATIONS AND
DISCUSSIONS.

 

20

--------------------------------------------------------------------------------


 

(3)        IN THE CASE OF A SUPERIOR OFFER THAT IS A TENDER OR EXCHANGE OFFER
MADE DIRECTLY TO THE STOCKHOLDERS OF THE COMPANY, MAY RECOMMEND THAT THE
STOCKHOLDERS OF THE COMPANY ACCEPT THE TENDER OR EXCHANGE OFFER.

 

FOR PURPOSES OF THIS AGREEMENT, “SUPERIOR OFFER,” SHALL MEAN AN ACQUISITION
PROPOSAL BY A THIRD PARTY WITH TERMS THAT THE BOARD HAS IN GOOD FAITH CONCLUDED
(FOLLOWING THE RECEIPT OF ADVICE OF ITS OUTSIDE LEGAL COUNSEL AND ITS FINANCIAL
ADVISER), TAKING INTO ACCOUNT, AMONG OTHER THINGS, ALL LEGAL, FINANCIAL,
REGULATORY AND OTHER ASPECTS OF THE OFFER AND THE PERSON MAKING THE ACQUISITION
PROPOSAL, INCLUDING WITHOUT LIMITATION ANY PROPOSED CONDITIONS TO CONSUMMATION,
TO BE MORE FAVORABLE, FROM A FINANCIAL POINT OF VIEW, TO THE COMPANY’S
STOCKHOLDERS (IN THEIR CAPACITIES AS STOCKHOLDERS) THAN THE TERMS OF THE
TRANSACTION CONTEMPLATED HEREUNDER, IS REASONABLY LIKELY TO BE CONSUMMATED AND
FOR WHICH FINANCING, TO THE EXTENT REQUIRED, IS THEN FULLY COMMITTED OR
REASONABLY DETERMINED TO BE AVAILABLE BY THE BOARD.

 


(C)           GOVERNMENT CONSENTS. NOTWITHSTANDING THE GENERALITY OF
SECTION 6.2(A) ABOVE, TO THE EXTENT APPLICABLE, EACH PURCHASER COVENANTS TO USE
ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL NECESSARY GOVERNMENT
APPROVALS, INCLUDING WITHOUT LIMITATION, THE PRC APPROVALS, REQUIRED FOR IT TO
COMPLETE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND, AS PROMPTLY AS
PRACTICABLE AFTER THE DATE HEREOF, SUCH PURCHASER SHALL MAKE ALL FILINGS,
NOTICES, PETITIONS, STATEMENTS, REGISTRATIONS, SUBMISSIONS OF INFORMATION,
APPLICATION OR SUBMISSION OF OTHER DOCUMENTS REQUIRED BY ANY GOVERNMENTAL ENTITY
REQUIRED IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH PURCHASER WILL NOTIFY THE COMPANY PROMPTLY UPON THE RECEIPT OF
(I) ANY COMMENTS FROM ANY OFFICIALS OF ANY GOVERNMENTAL ENTITY IN CONNECTION
WITH ANY FILINGS MADE PURSUANT HERETO, AND (II) ANY REQUESTS BY ANY OFFICIALS OF
ANY GOVERNMENTAL ENTITY FOR AMENDMENTS OR SUPPLEMENTS TO, OR ADDITIONAL
INFORMATION IN CONNECTION WITH, ANY FILINGS MADE PURSUANT HERETO.  IN ADDITION, 
EACH PURCHASER SHALL USE BEST ENDEAVORS TO FURNISH SUCH INFORMATION, SUPPLY SUCH
DOCUMENTS, GIVE SUCH UNDERTAKINGS AND DO ALL SUCH ACTS AND THINGS MAY BE
REASONABLY REQUIRED BY ANY OTHER GOVERNMENTAL ENTITY IN RELATION TO OR ARISING
OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(D)           FINANCING.


 

(I)        RAM MAX PURCHASER SHALL TAKE (OR CAUSE TO BE TAKEN) ALL ACTIONS, AND
DO (OR CAUSE TO BE DONE) ALL THINGS, NECESSARY, PROPER OR ADVISABLE TO OBTAIN
THE FINANCING, INCLUDING (I) SATISFYING ON A TIMELY BASIS ALL CONDITIONS
APPLICABLE TO RAM MAX PURCHASER IN THE COMMITMENT LETTER THAT ARE WITHIN ITS
CONTROL, (II) CONSUMMATING THE FINANCING AT OR PRIOR TO THE CLOSING, AND
(III) SUBJECT TO THE IMMEDIATELY FOLLOWING SENTENCE, FULLY ENFORCING RAM MAX
PARENT’S OBLIGATIONS (AND THE RIGHTS OF RAM MAX PURCHASER) UNDER THE COMMITMENT
LETTER, INCLUDING (AT THE REQUEST OF THE COMPANY) BY FILING ONE OR MORE LAWSUITS
AGAINST RAM MAX PARENT TO FULLY ENFORCE RAM MAX PARENT’S OBLIGATIONS (AND THE
RIGHTS OF RAM MAX PURCHASER) THEREUNDER.  IN THE EVENT THAT THE COMPANY SHALL
FILE ONE OR MORE LAWSUITS OR TAKE ANY OTHER ACTIONS AGAINST RAM MAX PARENT IN
ORDER TO FULLY ENFORCE RAM MAX PARENT’S OBLIGATIONS (AND THE RIGHTS OF RAM MAX
PURCHASER) UNDER THE COMMITMENT LETTER, THEN AT ALL TIMES THEREAFTER DURING THE
PENDENCY OF ANY SUCH LAWSUITS OR OTHER ACTIONS, RAM MAX PARENT SHALL CONSULT,
COOPERATE AND COORDINATE WITH THE COMPANY (AND TAKE ANY ACTION REASONABLY
REQUESTED BY THE COMPANY IN RESPECT THEREOF) REGARDING ANY LAWSUITS OR OTHER
ACTIONS THAT THE COMPANY MAY FILE OR TAKE AGAINST RAM MAX PARENT ARISING OUT

 

21

--------------------------------------------------------------------------------


 

OF THIS AGREEMENT, THE COMMITMENT LETTER, THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY AND/OR ANY RELATED MATTER, AND SHALL NOT TAKE ANY ACTION (OR FAIL TO
TAKE ANY ACTION) THAT IS INTENDED TO OR HAS (OR WOULD REASONABLY BE EXPECTED TO
HAVE) THE EFFECT OF EITHER (A) PREVENTING, IMPAIRING OR OTHERWISE ADVERSELY
AFFECTING ANY COMPANY LAWSUIT OR OTHER ACTION AGAINST RAM MAX PARENT ARISING OUT
OF THIS AGREEMENT, THE COMMITMENT LETTER, THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY AND/OR ANY RELATED MATTER, OR ANY OTHER EFFORTS BY THE COMPANY TO
FULLY ENFORCE RAM MAX PARENT’S OBLIGATIONS (AND THE RIGHTS OF RAM MAX PURCHASER)
UNDER THE COMMITMENT LETTER, OR (B) PREVENTING, IMPAIRING OR ADVERSELY AFFECTING
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(II)       RAM MAX PURCHASER SHALL NOT AMEND, ALTER, OR WAIVE, OR AGREE TO
AMEND, ALTER OR WAIVE (IN ANY CASE WHETHER BY ACTION OR INACTION), ANY TERM OF
THE COMMITMENT LETTER WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.  RAM MAX
PURCHASER SHALL PROMPTLY (AND IN ANY EVENT WITHIN ONE BUSINESS DAY) NOTIFY THE
COMPANY OF (I) THE EXPIRATION OR TERMINATION (OR ATTEMPTED OR PURPORTED
TERMINATION, WHETHER OR NOT VALID) OF THE COMMITMENT LETTER, OR (II) ANY REFUSAL
BY RAM MAX PARENT TO PROVIDE, ANY STATED INTENT BY RAM MAX PARENT TO REFUSE TO
PROVIDE, OR ANY EXPRESSION OF CONCERN OR RESERVATION BY RAM MAX PARENT REGARDING
ITS OBLIGATION AND/OR ABILITY TO PROVIDE, THE FULL FINANCING CONTEMPLATED BY THE
COMMITMENT LETTER.

 


(E)           CONDUCT OF BUSINESS BY THE COMPANY.  DURING THE PERIOD FROM THE
DATE HEREOF AND CONTINUING UNTIL THE EARLIER OF THE TERMINATION OF THIS
AGREEMENT PURSUANT TO ITS TERMS OR THE CLOSING, THE COMPANY AND EACH OF ITS
SUBSIDIARIES SHALL, EXCEPT AS OTHERWISE EXPRESSLY CONTEMPLATED BY THIS
AGREEMENT, AS DISCLOSED IN THE DISCLOSURE SCHEDULE OR REQUIRED TO CONSUMMATE THE
TRANSACTION CONTEMPLATED HEREUNDER, OR TO THE EXTENT THAT THE PURCHASERS
REPRESENTING 75% OF THE PURCHASE SHARES PURCHASABLE HEREUNDER SHALL OTHERWISE
CONSENT IN WRITING, (I) CARRY ON ITS BUSINESS IN THE USUAL, REGULAR AND ORDINARY
COURSE, IN SUBSTANTIALLY THE SAME MANNER AS HERETOFORE CONDUCTED AND CONSISTENT
WITH THE COMPANY’S PLAN’S  FOR MANAGING ITS BUSINESS AND OTHER OPERATIONS AND IN
MATERIAL COMPLIANCE WITH ALL APPLICABLE LAWS AND REGULATIONS, (II) PAY ITS DEBTS
AND TAXES WHEN DUE, PAY OR PERFORM OTHER MATERIAL OBLIGATIONS WHEN DUE,
(III) MAKE NO MATERIAL CHANGE TO THE COMPENSATION ARRANGEMENT OR AGREEMENT WITH
THE CHIEF EXECUTIVE OFFICER AND OTHER KEY EMPLOYEES OF THE COMPANY, (IV) NOT
SELL, ASSIGN OR TRANSFER ANY MATERIAL COMPANY INTELLECTUAL PROPERTY OTHER THAN
IN THE ORDINARY COURSE OF BUSINESS, (IV) NOT INITIATE AND SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO NOT ALLOW, ANY MATERIAL CHANGE OR AMENDMENT TO, OR
TERMINATION OF, A MATERIAL CONTRACT TO WHICH THE COMPANY OR A SUBSIDIARY IS A
PARTY (OTHER THAN TERMINATION THROUGH ORDINARY COURSE EXPIRATION OF ITS TERMS),
(V) NOT DECLARE OR PAY ANY DIVIDENDS, AND (VI) USE COMMERCIALLY REASONABLE
EFFORTS CONSISTENT WITH PAST PRACTICES AND POLICIES AND ITS EXISTING
RESTRUCTURING PLANS TO (X) PRESERVE SUBSTANTIALLY INTACT ITS PRESENT BUSINESS
ORGANIZATION, (Y) KEEP AVAILABLE THE SERVICES OF ITS PRESENT EXECUTIVE OFFICERS
AND EMPLOYEES, AND (Z) PRESERVE ITS RELATIONSHIPS WITH CUSTOMERS, SUPPLIERS,
LICENSORS, LICENSEES, AND OTHERS WITH WHICH IT HAS SIGNIFICANT BUSINESS
DEALINGS.  IN ADDITION, THE COMPANY SHALL PROMPTLY NOTIFY IN WRITING THE
PURCHASERS OF ANY EVENT THAT IT BELIEVES COULD REASONABLY BE EXPECTED TO LEAD TO
A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 

6.3           Rights Cumulative.  Each and all of the various rights, powers and
remedies of the parties shall be considered to be cumulative with and in
addition to any other rights, powers and remedies which such parties may have at
law or in equity in the event of the breach of any of the terms of this
Agreement.  The exercise of any right, power or remedy shall neither constitute
the exclusive election thereof nor the waiver of any other right, power or
remedy available to such party.

 

22

--------------------------------------------------------------------------------


 

6.4           Notices.

 


(A)           ANY NOTICES, REPORTS OR OTHER CORRESPONDENCE (HEREINAFTER
COLLECTIVELY REFERRED TO AS “CORRESPONDENCE”) REQUIRED OR PERMITTED TO BE GIVEN
HEREUNDER SHALL BE SENT BY INTERNATIONAL COURIER, FACSIMILE, ELECTRONIC MAIL OR
DELIVERED BY HAND TO THE PARTY TO WHOM SUCH CORRESPONDENCE IS REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER.  WHERE A NOTICE IS SENT BY OVERNIGHT COURIER,
SERVICE OF THE NOTICE SHALL BE DEEMED TO BE EFFECTED BY PROPERLY ADDRESSING, AND
SENDING SUCH NOTICE THROUGH AN INTERNATIONALLY RECOGNIZED EXPRESS COURIER
SERVICE, DELIVERY FEES PRE-PAID, AND TO HAVE BEEN EFFECTED THREE (3) BUSINESS
DAYS FOLLOWING THE DAY THE SAME IS SENT AS AFORESAID.  WHERE A NOTICE IS
DELIVERED BY FACSIMILE, ELECTRONIC MAIL, BY HAND OR BY MESSENGER, SERVICE OF THE
NOTICE SHALL BE DEEMED TO BE EFFECTED UPON DELIVERY; PROVIDED THAT FACSIMILE OR
ELECTRONIC MAIL ALONE DOES NOT CONSTITUTE AN EFFECTIVE NOTICE.


 


(B)           ALL CORRESPONDENCE TO THE COMPANY SHALL BE ADDRESSED AS FOLLOWS:


 

UTStarcom, Inc.

1275 Harbor Bay Parkway

Alameda, CA 94502

Facsimile: (510) 864-8802

Email: legal.notice@utstar.com

Attention: General Counsel

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, California  94304

Facsimile: (650) 493-6811

Attention: Carmen Chang and Scott Anthony

 


(C)           ALL CORRESPONDENCE TO ANY PURCHASER SHALL BE SENT TO SUCH
PURCHASER AT THE ADDRESS SET FORTH UNDER SUCH PURCHASER’S NAME ON THE SCHEDULE
OF PURCHASERS.


 


(D)           ANY ENTITY MAY CHANGE THE ADDRESS TO WHICH CORRESPONDENCE TO IT IS
TO BE ADDRESSED BY NOTIFICATION AS PROVIDED FOR HEREIN.


 

6.5           Captions.  The captions and paragraph headings of this Agreement
are solely for the convenience of reference and shall not affect its
interpretation.

 

6.6           Severability.  Should any part or provision of this Agreement be
held unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

 

23

--------------------------------------------------------------------------------


 

6.7          Governing Law; Arbitration; Injunctive Relief.

 


(A)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL AND SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA AND WITHOUT
REGARD TO ANY CONFLICTS OF LAWS CONCEPTS WHICH WOULD APPLY THE SUBSTANTIVE LAW
OF SOME OTHER JURISDICTION.


 


(B)           OTHER THAN AS SET FORTH IN SECTION 6.7(C), EACH OF THE PARTIES
HERETO IRREVOCABLY (I) AGREES THAT ANY DISPUTE OR CONTROVERSY ARISING OUT OF,
RELATING TO, OR CONCERNING ANY INTERPRETATION, CONSTRUCTION, PERFORMANCE OR
BREACH OF THIS AGREEMENT, MAY BE SETTLED BY ARBITRATION TO BE HELD IN COUNTY OF
SANTA CLARA, STATE OF CALIFORNIA, IN ACCORDANCE WITH THE RULES THEN IN EFFECT OF
THE AMERICAN ARBITRATION ASSOCIATION, (II) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH ARBITRATION, AND (III) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE OF CALIFORNIA IN ANY SUCH ARBITRATION OR TO THE
JURISDICTION OF STATE OF FEDERAL COURTS IN THE STATE OF CALIFORNIA IN ANY OF THE
LEGAL ACTIONS OR CLAIMS.  IF SUBMITTED TO ARBITRATION IN ANY JURISDICTION, THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES
TO THE ARBITRATION.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY
COURT HAVING JURISDICTION.  THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE PREVAILING PARTY IN ANY SUCH ARBITRATION SHALL BE ENTITLED TO RECOVER
FROM THE NON-PREVAILING PARTY ITS REASONABLE COSTS AND ATTORNEY FEES.


 


(C)           EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT DAMAGES
WILL NOT BE AN ADEQUATE REMEDY FOR ANY MATERIAL BREACH OR VIOLATION OF THIS
AGREEMENT IF SUCH MATERIAL BREACH OR VIOLATION WOULD CAUSE IMMEDIATE AND
IRREPARABLE HARM (AN “IRREPARABLE BREACH”).  ACCORDINGLY, IN THE EVENT OF A
THREATENED OR ONGOING IRREPARABLE BREACH, EACH PARTY HERETO SHALL BE ENTITLED TO
SEEK, IN ANY COURT OF LAW OF COMPETENT JURISDICTION, EQUITABLE RELIEF OF A KIND
APPROPRIATE IN LIGHT OF THE NATURE OF THE ONGOING OR THREATENED IRREPARABLE
BREACH, WHICH RELIEF MAY INCLUDE, WITHOUT LIMITATION, SPECIFIC PERFORMANCE OR
INJUNCTIVE RELIEF; PROVIDED, HOWEVER, THAT IF THE PARTY BRINGING SUCH ACTION IS
UNSUCCESSFUL IN OBTAINING THE RELIEF SOUGHT, THE MOVING PARTY SHALL PAY THE
NON-MOVING PARTY’S REASONABLE COSTS, INCLUDING ATTORNEY’S FEES, INCURRED IN
CONNECTION WITH DEFENDING SUCH ACTION.  SUCH REMEDIES SHALL NOT BE THE PARTIES’
EXCLUSIVE REMEDIES, BUT SHALL BE IN ADDITION TO ALL OTHER REMEDIES PROVIDED IN
THIS AGREEMENT.


 

6.8          Amendment.  This Agreement may not be amended, modified or
terminated, and no rights or provisions may be waived, except with the written
consent of the Company and Purchasers representing 75% of the Purchase Shares
purchasable hereunder.

 

6.9          Expenses.  Each party will bear its own costs and expenses in
connection with the drafting and negotiation of this Agreement and the
Stockholders Rights Agreement.

 

6.10       Assignment.  No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties.  Any purported assignment in violation of this
Section 6.10 shall be void.  Subject to the preceding sentence, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

 

24

--------------------------------------------------------------------------------


 

6.11       Survival.  The respective representations and warranties given by the
parties hereto shall terminate upon the earlier of (i) the first anniversary of
the Closing, and (ii) the date on which this Agreement is terminated in
accordance with Section 6.14 of this Agreement.  Notwithstanding any applicable
statute of limitations, any claim with respect to the failure of a
representation or warranty to be true and correct (other than as a result of
fraud or willful misconduct) that is not asserted within such timeframes may not
be pursued and is hereby irrevocably waived after such time.  Notwithstanding
the preceding, the representations and warranties given by the Company shall
terminate immediately with respect to any Purchaser that has sold all the
Purchased Shares it purchased hereunder and with respect to any Purchased Shares
that have been sold by any Purchaser.  Each party hereby agrees that, before
bringing any claim with respect to the failure of a representation or warranty
to be true and correct, it shall give the other party or parties reasonable
notice of such failure and reasonable time to cure such failure.

 

6.12       Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto respecting the subject matter hereof and supersedes
all prior agreements, negotiations, understandings, representations and
statements respecting the subject matter hereof, whether written or oral.  No
modification, alteration, waiver or change in any of the terms of this Agreement
shall be valid or binding upon the parties hereto unless made in writing and in
accordance with the provisions of Section 6.8 hereof.

 

6.13       Counterparts; Reproductions.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.  A facsimile, portable document file
(PDF) or other reproduction of this Agreement may be executed by one or more
parties and delivered by such party by facsimile, electronic mail or any similar
electronic transmission pursuant to which the signature of or on behalf of such
party can be seen.  Such execution and delivery shall be considered valid,
binding and effective for all purposes.

 


6.14       TERMINATION.


 


(A)           THIS AGREEMENT MAY BE TERMINATED AND THE TRANSACTIONS CONTEMPLATED
HEREBY ABANDONED AS FOLLOWS:


 

(I)            AT ANY TIME BY MUTUAL CONSENT OF THE COMPANY AND PURCHASERS
REPRESENTING 75% OF THE PURCHASE SHARES PURCHASABLE HEREUNDER; OR

 

(II)           BY EITHER THE COMPANY OR PURCHASERS REPRESENTING 75% OF THE
PURCHASE SHARES PURCHASABLE HEREUNDER IF THE CLOSING HAS NOT OCCURRED WITHIN 90
DAYS OF THE DATE HEREOF; PROVIDED, HOWEVER, THAT THE RIGHT TO TERMINATE THIS
AGREEMENT UNDER THIS SECTION 6.14(A)(II) SHALL NOT BE AVAILABLE TO ANY PARTY
WHOSE (IN THE CASE OF THE PURCHASERS, ANY PURCHASER’S) ACTION OR FAILURE TO ACT
HAS BEEN A PRINCIPAL CAUSE OF OR RESULTED IN THE FAILURE OF THE CLOSING TO OCCUR
ON OR BEFORE SUCH DATE AND SUCH ACTION OR FAILURE OR FAILURE TO ACT CONSTITUTES
A MATERIAL BREACH OF THIS AGREEMENT.

 


(B)           IF TERMINATED, THIS AGREEMENT SHALL BECOME VOID AND THERE SHALL BE
NO LIABILITY OR OBLIGATION ON THE PART OF ANY PARTY HERETO OR THEIR RESPECTIVE
OFFICERS, DIRECTORS OR

 

25

--------------------------------------------------------------------------------


 


AFFILIATES; PROVIDED, HOWEVER, THAT (1) EACH PARTY SHALL REMAIN LIABLE FOR ANY
BREACH OF THIS AGREEMENT PRIOR TO ITS TERMINATION (SUBJECT TO THE LIMITATIONS
SET FORTH HEREIN, INCLUDING, WITHOUT LIMITATION, SECTION 6.11), AND (2) THE
PROVISIONS OF THIS SECTION 6 (OTHER THAN SECTION 6.2) SHALL REMAIN IN FULL FORCE
AND EFFECT AND SURVIVE ANY TERMINATION.


 

(Remainder of Page Intentionally Blank)

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

COMPANY

 

 

 

 

 

UTSTARCOM, INC.

 

 

 

 

 

By:

/s/ PETER BLACKMORE

 

 

 

 

Name:

Peter Blackmore

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE TO COMMON STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

PURCHASERS

 

 

 

 

 

SHAH CAPITAL OPPORTUNITY FUND LP

 

 

 

 

 

By:

/s/ HIMANSHU H. SHAH

 

 

 

 

Name:

Himanshu H. Shah

 

Title:

General Partner

 

SIGNATURE PAGE TO COMMON STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

PURCHASERS

 

 

 

 

 

ELITE NOBLE LIMITED

 

 

 

 

 

By:

/s/ JINGCHUN SUN

 

 

 

 

Name:

Jingchun Sun

 

Title:

Director

 

SIGNATURE PAGE TO COMMON STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 4.10

PRC APPROVALS

 

1.                                      Confirmation  letter issued by the
National Development Reform Commission (“NDRC”) for the project information
report;

 

2.                                      Approval issued by the relevant
State-owned Assets Supervision and Management Commission;

 

3.                                      Verification and approval issued by NDRC
Beijing Branch for the outbound investment project;

 

4.                                      Verification and approval issued by NDRC
for the outbound investment project;

 

5.                                      Approval issued by the State
Administration of Foreign Exchange (“SAFE”) Beijing Branch for the prior phase
report form regarding outbound investment;

 

6.                                      Verification and approval issued by the
Ministry of Commerce Beijing Branch for the application form for outbound
investment; and

 

7.                                      Foreign exchange registration
certificate of the outbound direct investment issued by the SAFE Beijing Branch
for foreign exchange registration application form of the outbound direct
investment.

 

--------------------------------------------------------------------------------


 

Schedule A

 

SCHEDULE OF PURCHASERS

 

Name and Address

 

Investment Amount (US$)

 

Number of Purchase Shares

 

Elite Noble Limited
Address:
Room 512, 5/F., Tower 1
Silvercord, 30 Canton Road
Tsimshatsui, Kowloon
Hong Kong
Facsimile: +852 2114 0183
Attn: Lee Kit Wah

 

12,499,999.60

 

5,681,818

 

 

 

 

 

 

 

Shah Capital Opportunity Fund
LP
Address:
8601 Six Forks Road, Suite 630
Raleigh, NC  27615
USA
Facsimile: +1 (919) 719-6370
Attn: Himanshu H. Shah

 

11,000,000.00

 

5,000,000

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

STOCKHOLDERS RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------